Citation Nr: 9912767	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-23 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for cholecystitis.

3.  Entitlement to service connection for a pulmonary 
disorder due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from October 1963 to May 
1967.

This case arises from rating decisions of the Montgomery, 
Alabama, Regional Office (RO).  The appeal for service 
connection for hepatitis and cholecystitis arises from a 
rating decision of February 1998.  The appeal for service 
connection for a pulmonary disorder due to asbestos exposure 
arises from a May 1997 rating decision.

This decision will address the issue of service connection 
for hepatitis and cholecystitis.  The remand that follows 
will address the issue of service connection for a pulmonary 
disorder due to asbestos exposure.


FINDINGS OF FACT

1.  There is no competent evidence of a liver or gall bladder 
disorder during service. 

2.  There is no competent evidence which relates any current 
liver or gall bladder disorder to service.

3.  There is no competent evidence of calculi of the gall 
bladder, cirrhosis of the liver, or any other liver or gall 
bladder disorder within one year of discharge from service. 

4.  There is no evidence of a liver or gall bladder disease 
associated with exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The claim for service connection for hepatitis is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The claim for service connection for cholecystitis is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more, and calculi of the gallbladder or cirrhosis of the 
liver become manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

If a veteran served in Vietnam and develops one of the 
diseases associated with herbicide exposure, exposure to the 
herbicide agent during active military, naval, or air service, 
is presumed.  The following diseases shall be service-
connected, even though there is no record of such disease 
during service:  Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. §§ 1113, 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1998). 

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, acute and subacute peripheral 
neuropathy, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

The service medical records do not show any complaints or 
findings related to the liver or gall bladder.  The report of 
medical examination, dated in May 1967 for discharge, notes 
that the clinical evaluation of the abdomen and viscera, and 
endocrine system was normal.  Therefore, there is no evidence 
of a liver or gall bladder disorder during service.  There is 
no competent evidence which relates any current liver or gall 
bladder disorder to service.  38 C.F.R. § 3.303 (1998).

There is no competent evidence of calculi of the gall 
bladder, cirrhosis of the liver, or any other liver or gall 
bladder disorder within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a) (1998).  

The veteran's DD-214 indicates that he received the Vietnam 
Service Medal and the Vietnam Campaign Medal, and is thus 
considered to have had service in Vietnam.  The October 1997 
VA examination report notes diagnoses of transient hepatitis 
and cholecystitis.  However, these are not diseases that are 
associated with exposure to Agent Orange.  Therefore, there 
is no evidence of a liver or gall bladder disease associated 
with exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) 
(1998).

The veteran testified at a February 1999 videoconference 
hearing before a member of the Board that he had liver 
problems and was hospitalized during service.  The service 
medical records do show that he was hospitalized for 
gastroenteritis in January 1965 and right lower quadrant pain 
in July and August 1965.  However, as noted above, there is 
no evidence in the service medical records that the 
hospitalizations were related to the liver or that he had 
liver problems in service.  Additionally, the veteran 
indicated that his liver and gall bladder problems were 
related to Agent Orange exposure during service.  However, 
there is no competent evidence to support this assertion.  
Additionally, he testified that no physician had told him 
that his liver and gall bladder problems were related to 
Agent Orange exposure.  The veteran's assertions are not 
probative since as a lay person, he is not considered 
competent to offer an opinion as to medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of a liver or gall bladder 
disorder in service.  There is also no evidence of calculi of 
the gall bladder, cirrhosis of the liver, or any other liver 
or gall bladder disorder within one year of discharge from 
service.  There is also no competent evidence of a nexus 
either in the medical records or through the use of statutory 
and regulatory presumptions, between any current liver or 
gall bladder elbow disorder and service, or Agent Orange 
exposure during service.  Accordingly, the claims are not 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claims for service 
connection for hepatitis and cholecystitis are denied as 
being not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  Service connection for hepatitis is denied.
2.  Service connection for cholecystitis is denied.


REMAND

The record indicates that the veteran is in receipt of Social 
Security disability benefits.  Any determinations made by the 
Social Security Administration and medical records used for 
such determination may provide probative evidence in 
assessing his claim.  Accordingly, this case must be returned 
to the RO to request records related to the veteran's receipt 
of Social Security disability benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The report of a January 1997 VA examination notes a diagnosis 
of chronic obstructive pulmonary disease and severe 
restrictive disease on pulmonary function tests.  The 
examiner indicated that the chest X-ray showed fibrotic 
changes compatible with old granulomatous disease.  However, 
the report of the January 1997 chest X-ray notes chronic 
appearing pulmonary disease and the differential diagnosis 
included asbestos exposure.  The examination report does not 
provide any comment on this finding.  Therefore, the case 
will be returned to the RO for further examination of the 
veteran.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request legible copies 
of any disability determination(s) made 
by the Social Security Administration, 
including legible copies of medical 
evidence used for such determination(s).

2.  The RO should request that the 
veteran be scheduled for a VA pulmonary 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to render a diagnosis for any pulmonary 
disorder that may be present.  The 
examiner should also render an opinion as 
to whether the veteran's pulmonary 
problems are compatible with or the 
result of the claimed asbestos exposure 
during service.  The examiner should 
present all finding, and the reasons and 
bases therefor on the examination report.  
The claims folder is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

3.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether service 
connection for a pulmonary disease due to 
asbestos exposure can be granted.  The RO 
should conduct any additional evidentiary 
development deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

